DETAILED ACTION

Status of Claims
Claims 1-4, 6, 7, 9-15, and 17-20 have been amended in the response received 5/21/2021.
Claims 8 and 16 have been canceled in the response received 5/21/2021.
Claims 21 and 22 are new in the response received 5/21/2021.
Accordingly, claims 1-7, 9-15, and 17-22 are pending.
Claims 1-7, 9-15, and 17-22 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	
	

Claim Objections
	Claim 13 is objected to because of the following informalities: claim 13 recites wherein the processor is configured to select the one of the multiple configuration options for each of the plurality of selectable controls using a machine learning component trained to generate predictions from historical data associated a plurality of different users. The claim should recite and will be interpreted to recite wherein the processor is configured to select the one of the multiple configuration options for each of the plurality of selectable controls using a machine learning component trained to generate predictions from historical data associated with a plurality of different users. 
Appropriate correction is required.


	

Response to Arguments
With respect to the rejection made under 35 U.S.C. 101, the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
	The Applicant briefly states that based on the discussion in the interview the Applicant understood the Examiner to agree that the subject matter is sufficient to overcome the 101 rejection. The Examiner respectfully disagrees, as the Examiner noted in the Interview summary that although a good discussion was had regarding the 101 rejection, the Examiner noted that the claims still will be analyzed when properly submitted.” The Examiner notes that the claims do not currently integrate the abstract idea into a practical application, as the technical components discussed in the rejection below, are understood to be merely applying the abstract idea to a generic computing environment. Therefore the current claim set is still rejected under 101, based on this, and the information provided in the rejection below. 

With respect to the rejection made under 35 U.S.C. 112, the Applicant’s arguments have been fully considered and in combination with the amendments, the Examiner concludes that the rejection is no longer appropriate. 

With respect to the rejection made under 35 U.S.C. 102, the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
Applicant states “although Lukas describes considering user profile information to identify product options likely of interest to a user and displaying these predictions in a UI, 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1-7 and 9-11 are directed to a method, which is a process; Claims 12-15 and 17 are directed to a system; Claims 18-22 are directed to a computer readable storage medium. The specification states in [0072], “For purposes of the claims, the phrase "computer storage medium," "computer- readable storage medium" and variations thereof, does not include waves, signals, and/or other transitory and/or intangible communication media, per se”. Based on this definition, claims 18-22 are directed to an article of manufacturer. Therefore claims 1-7, 9-15, and 17-22 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the 2019 PEG flowchart; however, claims 1-7, 9-15, and 17-22 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG framework:
            Under step 2A of the 2019 PEG framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
bolded limitations:
A computing system, comprising: one or more processors;
 and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to:
identify an item information page for an item responsive to receiving a selection of the item, the item information page having a plurality of selectable controls that are each associated with multiple configuration options for the item before the item information page is rendered in a user interface:
identify a user from which the selection was received and access a database record to determine historical data associated with the user; 
select, for each of the plurality of selectable controls, one of the multiple configuration options for the item based on the historical data associated with the user; 
and modify the item information page to display the selected one of the multiple configuration options at each of the plurality of selectable controls; 
and cause rendering of the modified item information page in the user interface
Certain methods of organizing human activity
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 12 recites the abstract idea of receiving user information regarding an item 
Thus, representative claim 12 recites an abstract idea.
Under Step 2A (prong 2), the Examiner acknowledges that representative claim 12 does recite additional elements (as listed in bold below).

A computing system, comprising: one or more processors;
 and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to:

identify an item information page for an item responsive to receiving a selection of the item, the item information page having a plurality of selectable controls that are each associated with multiple configuration options for the item before the item information page is rendered in a user interface:
identify a user from which the selection was received and access a database record to determine historical data associated with the user; 
select, for each of the plurality of selectable controls, one of the multiple configuration options for the item based on the historical data associated with the user; 
and modify the item information page to display the selected one of the multiple configuration options at each of the plurality of selectable controls; 
and cause rendering of the modified item information page in the user interface
Taken individually or as a whole, representative claim 12 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 12 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention, per example [0048], [0069]-[0072] describe the general nature of the system, specifically a processor, a system memory, and computer storage medium such as flash memory amongst other features. 
Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial 
In view of the above, under Step 2A (prong 2), claim 12 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 12 are recited and described in a generic manner merely amount to no more 
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claim 12 is ineligible. 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1 and 18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The dependent claims 2-7, 9-11, 13-15, 17, and 19-22 do not aid in the eligibility of independent claims 1, 12, and 18 respectively. For example, 2-7, 9-11, 13-15, 17, and 19-22 merely provide further embellishments of the limitations recited in independent claims 1, 12, and 18 respectively. Thus, dependent claims 2-7, 9-11, 13-15, 17, and 19-22 are also ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7505921 B1 (hereinafter Lukas).

Regarding claim 1, Lukas discloses identifying an item information page for an item responsive to receiving a selection of the item, the item information page having a plurality of selectable controls that are each associated with multiple configuration options for the item (Lukas, see at least: col. 25, ln. 32-53 discloses “the user has selected a base product.” Col. 23, ln. 20-26 disclose “illustrative interactions with an element of the formatted display include a request for a recommendation, an acceptance or rejection of a recommendation [i.e., a plurality of selectable controls associated with configuration options].” Col. 26, ln. 16-20 disclose “standard navigational tools, such as ‘accept’ and ‘reject [i.e., selectable controls] are added to the formatted display.” Table 7 displays a formatted display with “menu elements [that] allow the user to accept, reject, or get further reasons for accepting a recommendation.,” wherein the recommendation is for the user to “get the 13/6 gigabyte disk with the ATA66 interface [i.e., configuration option].” Fig. 11 displays a user display with components 1108 and selection options 1142-1, 1144-1…1144-M which col. 27, ln. 39-60 discloses is configurations for components.);
prior to rendering the item information page in a user interface:
identifying a user from which the selection was received and accessing a database record to determine historical data associated with the user (Lukas, see at least: col. 7, ln. 56-60 discloses user profile “is continually collected and updated during a session between a user and sales module 104 and/or advisor module 108 and is maintained in user profile database 112 for use in subsequent sessions.” Col. 10, ln. 27-38 discloses “user profile 114 is a persistent profile…information derived from previous sessions, in which the user optimized a product, is permanently retained by user profile 114…historical information is used to populate historical purchase data 256 entries.”);  
selecting, for each of the plurality of selectable controls, one of the multiple configuration options for the item based on the historical data associated with the user (Lukas, see at least: col. 11, ln. 26-30 disclose “advisor module 108 assists the users in optimizing a product by matching the one or more characteristics associated with a user, as indicated in the periodically updated user profile 114, with product attributes stored in knowledge database 110.” Col. 14, ln. 25-55 discloses “product heuristics database 400 (FIG. 4) comprises recommendations 442 that advisor module 108 offers to the user during product optimization…the present invention uses product rationales 446, which are reasons, consistent with the goals of the user, for selecting a component or component option…and display this product rationale 446 concurrently with component recommendation 444.” Col. 21, ln. 36-58 disclose “advisor module 108 uses one or more characteristics from updated user profile 114 to generate a formatted display….the formatted display generated in processing step 618 comprises a menu that includes the various options available for one or more components associated with the base product of  and 
modifying the item information page to display the selected one of the multiple configuration options at each of the plurality of selectable controls (Lukas, see at least:  col. 16, ln. 4-9 disclose “formatted display takes the form of a menu that includes the options that are associated with a particular component 406 in need at optimization.” Col. 17, ln. 67-col. 18, ln. 1-15 disclose “advisor module 108 generates the menu based on updated characteristics in the user profile 114.” Col. 21, ln. 61-67 disclose “sales module 104 generates a selection display and, in processing step 626, browser 54 presents the selection display to the user.” See also, col. 23, ln. 27-45);
causing rendering of the modified item information page in the user interface (Lukas, see at least: col. 23, ln. 20-26 disclose “illustrative interactions with an element of the formatted display include a request for a recommendation, an acceptance or rejection of a recommendation [i.e., a plurality of selectable controls associated with configuration options].” Col. 26, ln. 16-20 disclose “standard navigational tools, such as ‘accept’ and ‘reject [i.e., selectable controls] are added to the formatted display.” Table 7 displays a formatted display with “menu elements [that] allow the user to accept, reject, or get further reasons for accepting a recommendation.,” wherein the recommendation is for the user to “get the 13/6 gigabyte disk with the ATA66 interface [i.e., configuration option].” Fig. 11 displays a user display with components 1108 and selection options 1142-1, 1144-1…1144-M which col. 27, ln. 39-60 discloses is configurations for components.).

Regarding claim 2, Lukas discloses wherein the selecting the one of the multiple configuration options for each of the plurality of selectable controls is performed by a machine learning component trained to generate predictions from the historical data associated with the user (Lukas, see at least: col. 18, ln. 16-44 disclose “advisor module 108 employs a plurality of strategies for determining which option or options for a component best match the user profile 114,” for example, “a best fit recommendation algorithm is employed,” where the “function maximizes the overall satisfaction level for all goals of the user…the satisfaction level relative to the goals of the user is computed for each option available for a component relative to the currently selected line item.”).
Note: A best fit algorithm as described above, is understood to be a form of linear regression, thus said algorithm is understood to be a form of machine learning.

Regarding claim 3, Lukas discloses wherein the machine learning component is trained using reinforcement learning and historical user data for a plurality of different users (Lukas, see at least: col. 18, ln. 15-38 discloses “advisor module 108 employs a plurality of strategies for determining which option or options for a component best match the user profile 114,” for example, “a best fit recommendation algorithm is employed,” where the “function maximizes the overall satisfaction level for all goals of the user…the satisfaction level relative to the goals of the user is computed for each option available for a component relative to the currently selected line item.” Col. 20, ln. 10-15 discloses “the user profile is updated to record the format type and content of the display…the update ensures that subsequent iterations of the processing loop…does not repeatedly generate formatted displays that have the same or similar content as the formatted displays of previous interactions.”).
Regarding claim 4, Lukas discloses wherein the selecting the one of the multiple configuration options for each of the plurality of selectable controls is further based on at least one of a number of sales for each of the multiple configuration options, discounts associated with one or more of the multiple configuration options, or user clicks associated with each of the multiple configuration options. (Lukas, see at least: col. 9, ln. 21-42 disclose “advisor module 108 initially determine a price sensitivity 242 by…consider[ing] the costs of the major components corresponding to the base product that have been chosen by the user [i.e., user clicks associated with configuration options].” Col. 10, ln. 39-47 disclose “user profile 114 further tracks user interaction characteristics 270.”).

Regarding claim 5, Lukas teaches wherein the user interface is a web page. (Lukas: at least in Column 21 Lines 52-67 (See where the module generates a formatted display, it is communicated to a browser on a client. The browser presents the formatted information and waits for a user response.) Also see Column 27 Lines 22-51)

Regarding claim 6, Lukas discloses wherein historical data associated with the user includes information describing one or more of previous clicks, add to cart actions, or past purchases made by the user (Lukas: at least in Column 10 Lines 27-38 (See where the system keeps a persistent profile, where the user profile includes historical information, which is used to populate historical purchase data entries by product type, usage requirement, and price point. Where this is used when a user returns to purchase a second computer, or peripheral device.) )).

Regarding claim 7, Lukas discloses wherein each of the multiple configuration options corresponds to a stock keeping unit (SKU) associated with the item.  (Lukas: at least in Column 11 Lines 42-56 (See where a list of available products, components that correspond to base products are provided in a product database. The components include a set of options. These options are referenced by stock keeping units (SKU), absolute or relative prices. Where the various modules can access the product database.) )

Regarding claim 9, Lukas discloses wherein the plurality of selectable controls include at least two of a color selection control, a size selection control, a model selection control, or a variation selection control for the item. (Lukas, see at least: col. 11, ln 62-64 discloses “the specifications for a hard disk are size, type, and average access time.” Table 2 displays qualities for components when configuring a computer which include “size”, “performance”, “print resolution”, “speed”, etc.). 

Regarding claim 10, Lukas discloses prior to rendering the item information page, excluding at least one of the multiple configuration options for one or more of the plurality of selectable controls from being displayed in the user interface (Lukas, see at least: col. 6, ln. 44-50 discloses “sales module 104 determines the set of available products by disabling invalid options for components associated with a base product.” Col. 18, ln. 55-56 discloses “candidates are further filtered using data from price maps 436 to select options that are likely to be accepted based on the price sensitivity 242 and budget 244 of the user.” Col. 24, ln. 56-67 discloses “advisor module 108 chooses to cross-sell a backup ZIP drive, but not a digital camera, when the user selects a hard drive.” Col. 25, ln. 1-15 discloses “when advisor module 108 decides that a 

Regarding claims 12, 14, 15, and 17, claims 12, 14, 15, and 17 are directed to a system. Claims 12, 14, 15, and 17 recite limitations that are parallel in nature to those addressed above for claims 1, 4, 6, and 10 which are directed towards a method. Claims 12, 14, 15, and 17 are therefore rejected for the same reasons as set forth above for claims 1, 4, 6, and 10, respectively.  Claim 12 additionally recites one or more processors, and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to carry out the invention. Lukas discloses the system elements, such as computing system, comprising: one or more processors; (Lukas: at least in Column 6 Lines 6-20, Figure 1) and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to carry out the invention. (Lukas: at least in Column 6 Lines 12-35, Figure 1). 

Regarding claims 18 and 20-22, claims 18 and 20-22 are directed to a computer readable storage medium. Claims 18 and 20-22 recite limitations that are parallel in nature to those addressed above in claims 1, 4, 6, and 10 which are directed to a method. Claims 18 and 20-22 are therefore rejected for the same reasons as set forth above in claims 1, 4, 6, and 10. Claim 18 additionally recites a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to carry out the invention. Lukas discloses the system elements, such as a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a processor of a computing device, cause the computing device to carry out the invention. (Lukas: at least in Column 6 Lines 12-35, Figure 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 7,505,921 B1 (hereinafter Lukas) in view of US 10706439 B1 (hereinafter Lerner).

Regarding claim 11, Lukas discloses displaying data for at least one of the selected configuration options in the modified item information page (Lukas, see at least: Table 7 displays a formatted display with recommendations including information related to a recommendation. See also, Fig. 11 displaying component description and “Update Price” 1112).
However, Lukas does not explicitly disclose the configurations including discount data.
discount data. (Lerner: at least in Column 4 Lines 50-56 (See where the system is configured to present one or more device rendered objects that display promotions via one or more impressions), Column 12 Lines 15-33 (See where the system receives a set of promotions available to the consumer, where the set of promotions may be selected by algorithms that are applied to the promotions data, input data, and the user profile.)
At the time this invention was effectively filed, it would have obvious to one of ordinary skill in the art to have modified Lukas with these aforementioned teachings from Lerner with the motivation of utilizing discount data with the displayed configurations would allow for the system of Lukas to market, sell and promote the items that are currently being offered, which may result in more sales and conversions for the ecommerce storefront. (Lerner: at least Column 1 Lines 29-54).


Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 7,505,921 B1 (hereinafter Lukas) in view of US 2020/0302506 A1 (hereinafter Parker).

Regarding claim 13, Lukas discloses the limitations of claim 12, as noted above. Although disclosing using a machine learning component trained on historical data, Lukas does not disclose wherein the processor is configured to select the one of the multiple configuration options for each of the plurality of selectable controls using a machine learning component trained to generate predictions from historical data associated a plurality of different users.
wherein the processor is configured to select the one of the multiple configuration options for each of the plurality of selectable controls using a machine learning component trained to generate predictions from historical data associated a plurality of different users (Parker, see at least: [0019] teaches “a machine learning model trained using outfit combination information gathered across multiple users is used to automatically determin[e] for the target user, at least a portion of one or more recommended outfit combinations.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the processor is configured to select the one of the multiple configuration options for each of the plurality of selectable controls using a machine learning component trained to generate predictions from historical data associated a plurality of different users as taught by Parker in the recommendation system of Lukas because it would have allowed for the recommendation system to provide accurate predictions and recommendations when there is insufficient data available for a particular user (Parker: [0001]).

Regarding claim 19, claim 19 is directed to a computer-readable storage medium. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 13 which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 13.  

	
	
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9239987 B1 Vivien Tsao, which from now on will be referred to a Tsao. Tsao generally discloses receiving user data, in order to run a predictive machine learning model that estimates the likelihood of a user to order a certain item, where the model considers historic user data. The system may generate one or more recommendations based off of these predictions, where the system may select a food item recommendation based on previous orders. The recommendation may come in the form of an order notification which allows the user to accept or decline the order via a user interface. The predictive model may be a neural network, which considers a user’s purchase history, along with other contextual information regarding the user. 
“11 of the smoothest ecommerce checkouts on the web” by Graham Charlton, published on June 15th 2016. Charlton generally discloses a discussion of various ecommerce platforms and their checkout features. Some of these features include address look, predictive entry tools, copying shipping address, guest checkout, and allowing customers to register to facilitate repeat purchases. 	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625